Citation Nr: 9928307	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-26 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from April 26, 1994?

2.  What evaluation is warranted for fibromyalgia with 
chronic fatigue syndrome symptoms from October 10, 1995? 

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1965, to include service in Vietnam where he was 
awarded the combat infantryman's badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In a June 1997 decision, the Board granted service connection 
for fibromyalgia as secondary to PTSD.  Thereafter, in an 
August 1998 rating decision, the RO assigned a 40 percent 
disability evaluation, effective October 10 1995.  The 
veteran disagrees. 


REMAND

The veteran contends, in essence, that his PTSD and 
fibromyalgia with chronic fatigue syndrome are more severely 
disabling than currently evaluated.  He specifically 
maintains that he had to stop working as a carpet layer in 
1994 because of pain associated with his service-connected 
fibromyalgia with chronic fatigue symptoms.  

A review of the record reflects that during both VA PTSD and 
Chronic Fatigue examinations, conducted in May 1998, the 
veteran reported that his fibromyalgia with chronic fatigue 
had increased in severity over the prior two years and that 
he had continued to seek treatment for such disability at the 
VA Iron Mountain Medical Center every nine months.  
Accordingly, those records, must be associated with the 
claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
In addition, in 1998 he related that he had had a flare-up of 
his fibromyalgia during the prior year and that he had gone 
to the emergency room; however, no additional information 
regarding the exact place or dates of treatment was provided.  
It is evident that those records of treatment bear directly 
on the issue of an increased rating for the fibromyalgia with 
chronic fatigue syndrome, and should be associated with the 
claims folder.

In addition, as a review of the record reflects that PTSD has 
contributed to the fibromyalgia with chronic fatigue symptoms 
and as the overall disability caused by each was inadequately 
differentiated during VA examinations, conducted in May 1998, 
an additional medical evaluation is required.  Specifically, 
an examiner must differentiate the symptomatology caused by 
PTSD from that caused by fibromyalgia.  See generally, 
Webster v. Derwinski, 1 Vet. App. 155, 159 (1991).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Appeals for Veterans Claims has held that the duty to 
assist the veteran in obtaining available facts and evidence 
to support his claim includes obtaining pertinent evidence 
that applies to all relevant facts.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Accordingly, this case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran and 
ask him to clarify the name and exact 
dates of the emergency room where he was 
seen for his fibromyalgia with chronic 
fatigue syndrome, referred to in the May 
1998 VA Chronic Fatigue examination.  
After obtaining any necessary 
authorization, such records should then 
be associated with the claims folder.  If 
such records are not received that fact 
must be noted in the claims file. 

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment relating 
to any health care provider(s), private 
or VA, who may possess clinical evidence, 
not currently of record, who have treated 
him since June 1997 for PTSD and 
fibromyalgia with chronic fatigue 
syndrome.  After obtaining any necessary 
authorization, the RO should then take 
appropriate action to obtain copies of 
any clinical records indicated.  In any 
event, the RO should obtain copies of all 
records reflecting outpatient treatment 
rendered to the veteran since June 1997 
at the Iron Mountain VA Medical and such 
records should be associated with the 
claims file.  If these records are not 
received, documentation as to their 
absence should be recorded in the claims 
file.  

3.  The veteran's claims folder should 
then be provided to a VA immunologist for 
review.  The examiner is asked to review 
the veteran's file and respond to the 
following items in a new report:

(a)  Based on the latest VA 
examination, conducted in May 1998 
and other medical records in the 
file, what is the current status of 
the veteran's fibromyalgia with 
chronic fatigue syndrome?

(b)  What symptoms, if any, are 
attributable to the fibromyalgia 
with chronic fatigue syndrome? What 
symptoms, if any, are attributable 
to his PTSD?  What part of the 
overall disability picture is 
attributed to the fibromyalgia with 
chronic fatigue syndrome as opposed 
to PTSD?  If certain symptomatology 
cannot be dissociated from one 
disorder or another, that fact must 
be specified.
 
(c)  Do the symptoms associated with 
fibromyalgia with chronic fatigue 
syndrome cause debilitating fatigue, 
cognitive impairments (such as an 
inability to concentrate, 
forgetfulness, confusion) which are 
nearly constant and restrict routine 
daily activities to less than 50 
percent of the pre-illness level; 
or, do they wax and wane, resulting 
in periods of incapacitation of at 
least six weeks total duration per 
year; or, which are nearly constant 
and so severe as to restrict routine 
daily activities almost completely 
and which may occasionally preclude 
self-care?  For the purpose of this 
examination the examiner should note 
that the term "incapacitation" 
means bed rest and care by a 
physician.

(d)  Do the service-connected PTSD 
and fibromyalgia with chronic 
fatigue syndrome, by themselves, 
render the veteran unable to obtain 
and maintain substantially gainful 
employment?  A complete rationale 
for each opinion expressed must be 
provided.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND and Stegall v. 
West, 11 Vet. App. 268 (1998).  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

5.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues on appeal, in 
light of the additional evidence 
obtained.  The RO should note that 
regulatory changes were made with respect 
to the service-connected fibromyalgia, 
effective June 17, 1999.  The RO must 
consider the veteran's claim under both 
the old and new criteria.  See, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted for the issue on REMAND.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

